DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 06/02/2022 have been received and entered into the case record.
Claims 5-9 are canceled.
Claims 1-4 are pending in the application and examined on the merits.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Serteyn (WO2015091210; IDS Reference filed on 01/19/2021 Foreign Patent 1) in view of Jackson (2010. Opinion on Biological Therapy, 10:4, 505-517).
	Regarding claim 1, Serteyn teaches a method for preparing mammalian stem cells for the use of treating various disorders comprising the steps of: a) collecting a microbiopsy from a mammal, b) placing the microbiopsy into a suitable culture medium, c) collecting cells emerging from said microbiopsy during culturing, d) growing said cells to near confluency, e) dissociating the cells, and f) separating said cells from other cells by a density gradient (Claim 1). The cells are additionally differentiated in a suitable differentiation medium (Claim 15). These steps a)-f) of Claim 1 and claim 15 read on steps i-v of the present application. 
	However, Serteyn does not teach the absence of a separation technique intended to isolate certain mesenchymal stem cells.
	It would be obvious to one of ordinary skill in the art to try to differentiate mesenchymal stem cells without a method of separation for specific types of mesenchymal stem cells. As mesenchymal stem cells inherently are able to differentiate along different lineages, and promote wound healing and regeneration of surrounding tissues by modulating immune and inflammatory responses, promoting angiogenesis and secreting other trophic factors (Jackson, Abstract). Regarding the absence of a separation technique, the intended product of Serteyn as well as the instant application is differentiated cells and thus isolation could be carried out at the end of separation once differentiation has occurred. The separation of Serteyn is utilized mainly to isolate other differentiated cells from MSCs, however the same result could be carried out after the differentiation once all of the cells are differentiated into the target cell types. The product of the methods are still the same differentiated cells with or without the separation. Separation methods are not required for the differentiation of  cells, and therefore it would be obvious to try a method without separation methods.
	Regarding claim 2, Serteyn teaches that the microbiopsy is obtained from skeletal muscle tissue (Claim 2)
	Regarding claim 3, Serteyn teaches that the microbiopsy is 15-20 mg of tissue (p. 15).
	Regarding claim 4, Serteyn teaches adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes by culturing the MSCs in an adequate adipogenic, osteogenic, chondrogenic, myogenic, hematopoetic, endothelial, neuronal, cardial, or hepatocytic differentiation medium (Claim 15).
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,633,633 in view of Jackson (2010. Expert Opinion on Biological Therapy, 10:4, 505-517)
Regarding claims 1, 2, and 4 of the present application, Patent ‘633 teaches a method for preparing mammalian mesenchymal stem cells (MSCs) comprising the steps of: a) collecting a microbiopsy from skeletal muscle tissue from said mammal, b) after collection, placing said microbiopsy in suitable culture medium, c) collecting cells emerging from said microbiopsy during culturing, d) growing the cells obtained in step c) to near confluency, e) dissociating the cells from step d), f) separating mesenchymal stem cells (MSCs) from the other cells by density gradient fractionation, thereby obtaining mesenchymal stem cells (MSCs). Additionally comprising the step of differentiating the cells into adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes by culturing the MSCs in an adequate adipogenic, osteogenic, chondrogenic, myogenic, hematopoetic, endothelial, neuronal, cardial, or hepatocytic differentiation medium respectively (Claims 1 and 4).
However, ‘633 does not teach the absence of a separation technique intended to isolate certain mesenchymal stem cells.
	It would be obvious to one of ordinary skill in the art to try to differentiate mesenchymal stem cells without a method of separation for specific types of mesenchymal stem cells. As mesenchymal stem cells inherently are able to differentiate along different lineages, and promote wound healing and regeneration of surrounding tissues by modulating immune and inflammatory responses, promoting angiogenesis and secreting other trophic factors (Jackson, Abstract). Regarding the absence of a separation technique, the intended product of Serteyn as well as the instant application is differentiated cells and thus isolation could be carried out at the end of separation once differentiation has occurred. The separation of Serteyn is utilized mainly to isolate other differentiated cells from MSCs, however the same result could be carried out after the differentiation once all of the cells are differentiated into the target cell types. The product of the methods are still the same differentiated cells with or without the separation. Separation methods are not required for the differentiation of cells therefore it would be obvious to try a method without separation methods.
	Regarding claim 3, although Patent ‘633 does not recite the amount of in the biopsy, it would be obvious to one of ordinary skill in the art to utilize 10-20mg as it is a known amount for a muscle microbiopsy as it is non-invasive (Patent ‘633; Col 2, line 33).
	Therefore the invention is rejected based on obviousness type double patenting.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered and the 101, 102, 103, and double patenting rejections of cancelled claims 5-9 have been rendered moot. The 103 and double patenting rejections have been modified to address the amendments made, while the arguments regarding the rejections are not found to be persuasive.  
Applicant argues that the 103 rejections do not disclose each and every element of claim 1. In particular, Applicant argues that steps iv and v are not disclosed or suggested, there is not an absence of a separation technique and the purpose and consequence of the cited art is completely different than the preparation of differentiated mammalian cells in the method claimed.
Examiner does not agree with the position of the Applicant. Serteyn teaches the culturing step of the microbiopsy, also called an explant at this stage, unexpectedly and spontaneously generates mesenchymal stem cells that can be further subcultured, purified and preserved (p. 16, 3rd paragraph). This provides a teaching/suggestion that one skilled in the art could grow the cells without purification or separation and that it is not a required step in the method. While Serteyn does disclose a separation technique, as disclosed and set forth in the above 103 rejection, the intended product of Serteyn as well as the instant application is differentiated cells and thus isolation could be carried out at the end of separation once differentiation has occurred. The products as claimed are not distinct from each other as the differentiated cells of Serteyn are obtained as a result of the entire invention claimed in claims 1 and 4, thus the consequence and overall purpose are the same. Thus it would be obvious as previously set forth, to have an absence of a separation technique. Regarding applicant’s arguments that steps v and iv are not disclosed, Serteyn discloses “c) collecting cells emerging from said microbiopsy during culturing, d) growing the cells obtained in step c) to near confluency” which reads on steps iv and v. 
As Applicant’s double patenting arguments are based on the reiteration of the 103 rejection arguments, they are additionally not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        



/TAEYOON KIM/Primary Examiner, Art Unit 1632